Citation Nr: 1638941	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  07-34 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1958 to February 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

On his October 2007 VA Form 9, substantive appeal, the Veteran requested a Central Office Board hearing.  However, in a November 2007 hearing election form, the Veteran indicated that he no longer desired a Board hearing.  Therefore, the Board finds that the Veteran's hearing request has been withdrawn, and will proceed with appellate review.  38 C.F.R. § 20.704 (e) (2015).

The Board notes that the Veteran is represented by Disabled American Veterans.  In this regard, the Board does not construe a statement from the Veteran, dated in May 2009, as revoking such representation. 

This matter was previously remanded by the Board in July 2011, December 2014 and February 2016.  It now returns for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the period on appeal, service connection is in effect for angina-like chest pain, probably due to partial obstruction of pulmonary artery due to pleuro-pericardial adhesions due to pulmonary tuberculosis with residuals, left fourth intercostal T-5 and 6 neurectomy, rated at 30 percent prior to December 31, 2014 and 40 percent thereafter; left lung resection, previously characterized as tuberculosis, pulmonary, far advanced, inactive, rated as 30 percent; and bilateral hearing loss rated as 10 percent from June 3, 2009.

2.  Throughout the period on appeal, the most probative evidence of record does not reflect that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities.


CONCLUSION OF LAW

Throughout the period on appeal the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.16(a),(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA's duty to notify was satisfied by a letter dated in December 2013.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, VA treatment records, identified private treatment records, and lay statements from the Veteran have been associated with the claims file.  In a June 2013 VA memorandum, it was determined that the Veteran's Social Security Administration (SSA) records were not available and the Veteran was properly notified of such.  In November 2013, the Veteran submitted SSA records that were in his possession.  Thus, a remand for additional records is not warranted.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, the Veteran has been provided VA examinations relevant to his claim for a TDIU.  Specifically, VA examinations and addendums most recently dated in October 2012, March 2015, April 2015, July 2015, and March 2016 addressed the impact that the Veteran's service-connected disabilities had on his ability to work.  As discussed more fully below, the VA examination reports and other evidence of record provide competent and credible descriptions of how the Veteran's service-connected disabilities affect his ability to work.  The examiners reviewed the Veteran's claims file and considered the Veteran's reported history; examined the Veteran; described the Veteran's disabilities in detail; and provided an analysis to support any conclusions.  Along with the other evidence of record, the examinations and their associated reports provide sufficient information and sound bases for a decision on the Veteran's claim.  Therefore, the examinations, when considered in combination, are adequate for decision-making purposes.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

There is no indication that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Review of the record also demonstrates compliance with prior Board remands.  As noted in the Introduction, the Board remanded this case in July 2011, December 2014 and February 2016.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The July 2011 Board remand directed the issue entitlement to a TDIU should be readjudicated after other unrelated development, and if the benefit sought was not granted, a supplemental statement of the case should be issued and the claim returned to the Board, as warranted.  The December 2014 Board remand directed that updated VA treatment records be obtained and that the Veteran should be afforded a TDIU examination with readjudication of the claim thereafter.  The February 2016 VA Board remand directed that an additional VA examination be afforded to the Veteran with readjudication of the claim thereafter.  Updated VA treatment records were associated with the record in March 2015 and, as noted above, the Veteran was afforded additional VA examinations to address his TDIU claim, most recently in March 2016.  The Veteran's claim for entitlement to a TDIU was most recently readjudicated in a March 2016  supplemental statement of the case.  Accordingly, the Board finds that VA substantially complied with the prior Board remand directives.  Stegall, 11 Vet. App. 268.


II.  Merits of the Claim

The Veteran contends that he is unable to work as a result of his service-connected disabilities.  In that regard, in a May 2006 statement and in his May 2006 application for a TDIU, he alleged that he was not able to work due to chronic pain and his cardiac condition, manifested by weakness and shortness of breath.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2015).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a) (2015).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Throughout the period on appeal, service connection is in effect for angina-like chest pain, probably due to partial obstruction of pulmonary artery due to pleuro-pericardial adhesions due to pulmonary tuberculosis with residuals, left fourth intercostal T-5 and 6 neurectomy, rated at 30 percent disabling prior to December 31, 2014 and 40 percent disabling thereafter; left lung resection, previously characterized as tuberculosis, pulmonary, far advanced, inactive, rated as 30 percent disabling; and bilateral hearing loss rated as 10 percent disabling from June 3, 2009.  Throughout the rating period on appeal, the Veteran's combined evaluation was 50 percent prior to June 3, 2009 and 60 percent thereafter.  While the Veteran does have one disability rated as 40 percent for part of the rating period on appeal, there is not sufficient additional disability to bring the combined rating to 70 percent or more, thus the schedular percentage criteria for TDIU are not met. 38 C.F.R. § 4.16 (a). 

Nonetheless, the Board must also consider whether the evidence of record establishes that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability so as to warrant referral to the Director of Compensation and Pension Service for consideration of entitlement to a total rating for compensation purposes based upon individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16 (b).  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

With respect to the Veteran's service-connected cardiac disability, an October 2006 heart examination report diagnosed angina and characterized the effects of the problem on usual daily activities as severe as to chores, traveling, and exercise, moderate as to shopping and recreation and none as to feeding, bathing, dressing, toileting and grooming.  An October 2012 VA heart conditions examination report diagnosed atherosclerotic cardiovascular disease and documented a normal exercise stress test.  The October 2012 VA examination report stated the Veteran's heart condition did not impact his ability to work.

A March 2015 VA heart examination report found the Veteran's heart condition did not impact his ability to work.  The March 2015 VA heart examiner also stated the Veteran's metabolic equivalents (METs) level limitation was not due solely to the heart condition and that a percentage of the METs level limitation that was due solely to the heart condition could not be estimated as the limitation in the METs level was due to multiple factors; and it was not possible to accurately estimate this percentage.  A March 2015 VA heart examination addendum opinion stated the Veteran's complaints were from chest pain from an incision and surgery in 1960 for a pulmonary condition, not a heart condition.  The VA examiner stated the Veteran had a recent nuclear stress test which was negative for ischemia, and that the Veteran denied any history of heart disease.  Therefore, the VA examiner stated she could not say that the Veteran had a heart condition that would prevent employment.  In a July 2015 VA addendum opinion, the VA examiner stated the Veteran did not have coronary artery disease and his echo was good with an ejection fraction (EF) of 65 percent as noted on examination.  The July 2015 VA examiner found the Veteran's METs level was likely due to other factors, not his heart condition, and referenced a list of active problems.  

Most recently, a March 2016 heart conditions examiner endorsed a diagnosis of coronary artery disease in 1975.  The March 2016 VA examiner found the Veteran's measured METs level was consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4mph).  The March 2016 heart conditions examination report stated the Veteran reported he could not work because of his age, had a high school education, received 100 percent disability for a period, then went to work hauling live bait to a lake, worked as a foreman in a junk yard and helped at a food bank and retired due to his age.  The March 2016 VA examiner opined that after the Veteran's history was reviewed and the physical examination performed, the Veteran's respiratory and cardiac conditions were not felt to be totally disabling.  

With respect to the Veteran's service-connected respiratory disability, an October 2006 pulmonary, tuberculosis and mycobacterial disease examination report diagnosed tuberculosis and characterized the effects of the problem on usual daily activities as moderate as to chores, shopping, sports, recreation, and traveling, mild as to feeding, and none as to bathing, dressing, toileting and grooming.  A November 2006 respiratory examination diagnosed residuals of tuberculosis and characterized the effects of the problem on usual daily activities as severe as to chores, exercise and sports, moderate as to shopping, mild as to feeding, bathing, dressing, toileting and grooming and none as to recreation and traveling.  An October 2012 respiratory examination report stated the Veteran reported that part of his lung had been removed while in service and it was thought the lesion on his lung was from tuberculosis, but that it was later determined not to be.  The October 2012 respiratory examination report noted the Veteran reported problems with rib and/or chest discomfort and shortness of breath, that he worked in labor job for 24 years post-service but his employer understood he had limitations and would work with him on these conditions.  The October 2012 VA examination report found the Veteran's respiratory condition did not impact his ability to work.

An April 2014 tuberculosis examination report stated the Veteran had no history of tuberculosis but rather the correct diagnosis was pulmonary hemorrhage, left lung with partial resection.  An April 2014 respiratory examination report stated the Veteran's respiratory condition did impact his ability to work and described the impact of such as shortness of breath, worsening in the past two years, and mixed with severe chronic pain limitations of no lifting or bending.  A March 2016 respiratory conditions examination report noted, as in the March 2016 heart examination report, that the Veteran reported he could not work because of his age, had a high school education, received 100 percent disability for a period, then went to work hauling live bait to a lake, worked as a foreman in a junk yard and helped at a food bank and retired due to his age.  The March 2016 respiratory conditions examiner opined that after the Veteran's history was reviewed and the physical examination performed, the Veteran's respiratory and cardiac conditions were not felt to be totally disabling.  

With respect to the Veteran's service-connected bilateral hearing loss, an October 2012 VA examination report noted the Veteran's hearing loss impacted ordinary conditions of daily life as the Veteran reported he could hear but could not understand conversation and also reported he was retired.  An April 2015 VA examination report noted the Veteran reported that without hearing aids, he could not understand words when spoken, including at church, nor hear the television.  A March 2016 VA examination report stated the Veteran's hearing loss impacted the ordinary conditions of daily life, including the Veteran's ability to work.  Specifically, the March 2016 examination report noted that the Veteran reported his hearing status was significantly improved with the use of hearing aids, however, he continued to have difficulty hearing high pitch noises.  

Additionally, with respect to an overall opinion regarding the Veteran's entitlement to a TDIU, an October 2012 VA examiner opined that the Veteran's unemployability was less likely than not caused by or result of his service-connected disabilities.  The October 2012 examiner noted the Veteran's cardiac and pulmonary functions were normal and that the Veteran functioned in labor type work for 24 years post-service, he then owned, managed and supervised a voluntary food pantry for many years until recently.  The October 2012 VA examiner noted the Veteran had been involved in ministering to needy individuals for many years and his physical conditions would not limit him from attaining and maintaining sedentary or supervisory employment and that the Veteran had demonstrated the cognitive and administrative abilities to lead, organize, and manage a volunteer system for many years.  A March 2016 VA examination report identified the Veteran had disabilities related to hearing loss as well as respiratory, cardiovascular and psychiatric functions.  The March 2016 VA examination report further stated the Veteran did not have any additional conditions that impacted his ability to work that were not addressed in other questionnaires.  A March 2016 mental conditions examination report was also afforded to the Veteran and did not endorse a psychiatric diagnosis.  

After thorough consideration of the evidence of record, the Board concludes that the probative medical evidence of record does not show that the Veteran is precluded from employment consistent with his education and occupational experience solely as a result of his service-connected disabilities.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.  While a February 1985 letter, from Crawford Risk Management Services, noted the Veteran had severe limitation of functional capacity and was incapable of minimum sedentary work history, such did not specify the disabilities on which such was based nor is such dated proximate to the claim and thus is of limited probative value.  Furthermore, although the October 2006 and November 2006 examination reports reported issues with usual daily activities due to the Veteran's service-connected respiratory and cardiac disabilities, a September 2005 private medical record documented the Veteran had been helping with Convoy of Hope and has been lifting a lot of heavy items since the hurricane in New Orleans.  The Veteran reported, in his December 2006 notice of disagreement, that he was not employed by the Convoy of Hope nor anyone else since 1983 but when he attempted to lift a case of bottled water to be shipped to the Gulf for hurricane Katrina victims, he tore the inside of his stomach.  However, as noted above, an October 2012 VA examination report noted the Veteran was employed in a labor type work for 24 years post service, he then owned, managed and supervised a voluntary food pantry for many years until recently.

Furthermore, with respect to the Veteran's report of entitlement to a TDIU as a result of chronic pain, an April 2005 private medical record stated the Veteran had a chronic pain disorder from falling off a destroyer smoke stack for which he was on multiple medications including morphine sulfate and major tranquilizers.  A September 1985 SSA record also reflects the Veteran was granted disability benefits due to the existence of the pain.  However, the Board notes the Veteran has not been service-connected for a chronic pain disorder.  Moreover, as noted above, during the most recently March 2016 VA examinations, the Veteran reported he retired due to age.  Thus, the evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from securing or following any type of substantially gainful occupation.  

A total rating for compensation purposes based upon individual unemployability is granted only when it is established that the service-connected disability is so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16.  The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16 (a) and the evidence does not otherwise demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The evidence does not reflect some service-connected factor outside the norm which placed the Veteran in a different position of 50 percent combined disability rating prior to June 3, 2009 and 60 percent thereafter, than other veterans with the same percentage of disability ratings.  In addition, when comparing the Veteran's disability picture with the symptoms contemplated by VA's Schedule for Rating Disabilities, and the symptoms experienced by other veterans with the same percent disability ratings, the Board finds the Veteran's experiences do not justify a total disability rating based on unemployability.  Thus, the Board finds that the issue should not be referred to the Director of Compensation and Pension Service for extraschedular consideration of a total rating for compensation purposes based upon individual unemployability.

The Board acknowledges the Veteran's assertions regarding his symptoms and the effects of his service-connected disabilities on his ability to retain substantially gainful employment.  The Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the preponderance of the evidence, to include some of the Veteran's own statements, indicate he retired due to age rather than his service-connected disabilities.  

For the forgoing reasons, a total rating for compensation purposes based upon individual unemployability is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for TDIU, the doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


